Exhibit 10.3

 

LOGO [g62624ex10_3pg001.jpg]

September 11, 2015

Mr. Lawrence J. Burian

The Madison Square Garden Company (to be renamed MSG Networks Inc.)

11 Penn Plaza

New York, NY 10001

Dear Lawrence:

This letter agreement (the “Agreement”), effective on the date (the “Effective
Date”) the Company completes the spinoff of MSG Spinco Inc. (to be renamed The
Madison Square Garden Company) (“Spinco”), will confirm the terms of your
continued employment with The Madison Square Garden Company (to be renamed MSG
Networks Inc.) (the “Company”).

1. Your title continues to be Executive Vice President, General Counsel &
Secretary and you will continue to report to the Chief Executive Officer of the
Company. You agree to devote such business time and attention to the business
and affairs of the Company as is necessary to perform your duties in a diligent,
competent, professional and skillful manner and in accordance with applicable
law. The Company acknowledges that, in addition to your services pursuant to
this Agreement, you will simultaneously serve, and are expected to devote a
portion of your business time and attention serving, as Executive Vice
President, General Counsel & Secretary of Spinco. The Company understands that
you are entering into an Employment Agreement with Spinco contemporaneous with
your entry into this Agreement and recognizes and agrees that your
responsibilities to Spinco will preclude you from devoting substantially all of
your time and attention to the Company’s affairs. In addition, as recognized in
the Policy Concerning Certain Matters Relating to The Madison Square Garden
Company (Formerly MSG Spinco Inc.) and AMC Networks Inc. Including
Responsibilities of Overlapping Directors and Officers (the “Overlap Policy”),
there may be certain potential conflicts of interest and fiduciary duty issues
associated with your dual roles at the Company and Spinco. The Company
recognizes and agrees that none of (i) your dual responsibilities at the Company
and Spinco, (ii) your inability to devote substantially all of your time and
attention to the Company’s affairs, (iii) the actual or potential conflicts of
interest and fiduciary duty issues that are waived in the Overlap Policy or
(iv) any actions taken, or omitted to be taken, by you in good faith to comply
with your duties and responsibilities to the Company in light of your dual
responsibilities to the Company and Spinco, shall be deemed to be a breach by
you of your obligations under this Agreement (including your obligations under
Annex A) nor shall any of the foregoing constitute “Cause” as such term is
defined herein. Additional provisions regarding your dual employment with the
Company and Spinco are set forth on Annex B.



--------------------------------------------------------------------------------

Mr. Lawrence J. Burian

Page 2

 

2. Your annual base salary will be not less than $300,000 annually, paid
bi-weekly, subject to annual review and potential increase by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”) in its discretion. The Compensation Committee will continue to
review your compensation package on an annual basis to ensure that you are paid
consistently with other similarly situated executives as well as external peers.

3. You will also continue to participate in our discretionary annual bonus
program with an annual target bonus opportunity equal to not less than 150% of
your annual base salary (with such target bonus opportunity effective for the
current fiscal year). Bonus payments are based on actual salary dollars paid
during the year and depend on a number of factors including Company, unit and
individual performance. However, the decision of whether or not to pay a bonus,
and the amount of that bonus, if any, is made by the Compensation Committee in
its sole discretion. Annual bonuses are typically paid early in the subsequent
fiscal year. Except as otherwise provided herein, in order to receive a bonus,
you must be employed by the Company at the time bonuses are being paid.
Notwithstanding the foregoing, if your employment with the Company ends on the
Scheduled Expiration Date (as defined below), you shall be paid your bonus for
the fiscal year ending June 30, 2019, if any, even if such payment is not made
to you prior to the Scheduled Expiration Date, which bonus shall be subject to
Company and your business unit performance for that fiscal year as determined by
the Company in its sole discretion, but without adjustment for your individual
performance. You and the Company agree that, for purposes of the discretionary
annual bonus in respect of the fiscal year ending June 30, 2016, the salary paid
to you by the Company prior to the Effective Date shall be treated as salary
paid by Spinco.

4. You will also continue, subject to your continued employment by the Company
and actual grant by the Compensation Committee, to participate in such equity
and other long-term incentive programs that are made available in the future to
similarly situated executives at the Company. It is expected that such awards
will consist of annual grants of cash and/or equity awards with an annual target
value of not less than $450,000, all as determined by the Compensation Committee
in its discretion. All awards described in this Paragraph, in addition to being
subject to actual grant by the Compensation Committee, would be pursuant to the
applicable plan document and would be subject to any terms and conditions
established by the Compensation Committee in its sole discretion that would be
detailed in separate agreements you would receive after any award is actually
made; provided, however, that such terms and conditions shall be consistent with
those in awards granted to similarly situated executives. Long-term incentive
awards are currently expected to be subject to three-year vesting. The Company
has no liability to you with respect to any amounts payable pursuant to
outstanding long-term cash awards that were granted to you prior to the
Effective Date, and you agree that you will not assert any such liability
against the Company.

5. While you are employed by Spinco, you will not be eligible to participate in
the Company’s benefits program except as provided below. If your employment with
Spinco terminates while you remain employed by the Company, you will be eligible
to participate in our standard benefits program, subject to meeting the relevant
eligibility requirements, payment of the required premiums, and the terms of the
plans themselves. Notwithstanding the first sentence of this Paragraph 5, you
will continue to be eligible to participate in the Company’s Excess Savings Plan
and your full Company base salary will be used to determine the applicable
benefits under the Company’s Excess Savings Plan. You will also continue to be
eligible for four (4) weeks of vacation to be accrued and used in accordance
with Company policy.



--------------------------------------------------------------------------------

Mr. Lawrence J. Burian

Page 3

 

6. If your employment with the Company is terminated on or prior to October 1,
2019 (the “Scheduled Expiration Date”) (i) by the Company (other than for
“Cause”); or (ii) by you for “Good Reason” (other than if “Cause” then exists);
then, subject to your execution and delivery, within 60 days after the date of
termination of your employment, and non-revocation (within any applicable
revocation period) of the Separation Agreement (as defined below), the Company
will provide you with the following:

 

  (a) Severance in an amount to be determined by the Company (the “Severance
Amount”), but in no event less than two (2) times the sum of your annual base
salary and your annual target bonus as in effect at the time your employment
terminates. Sixty percent (60%) of the Severance Amount will be payable to you
on the six-month anniversary of the date your employment so terminates (the
“Termination Date”) and the remaining forty percent (40%) of the Severance
Amount will be payable to you on the twelve-month anniversary of the Termination
Date;

 

  (b) Any unpaid annual bonus for the Company’s fiscal year prior to the fiscal
year which includes your Termination Date, and a pro rated bonus based on the
amount of your base salary actually earned by you during the Company’s fiscal
year through the Termination Date, each of which will be paid to you when such
bonuses are generally paid to similarly situated active executives and will be
based on your then current annual target bonus as well as Company and your
business unit performance for the applicable fiscal year as determined by the
Company in its sole discretion, but without adjustment for your individual
performance;

 

  (c) Each of your outstanding long-term cash awards granted under the plans of
the Company shall immediately vest in full and shall be payable to you at the
same time as such awards are paid to active executives of the Company and the
payment amount of such award shall be to the same extent that other similarly
situated active executives receive payment as determined by the Compensation
Committee (subject to satisfaction of any applicable performance criteria but
without adjustment for your individual performance);



--------------------------------------------------------------------------------

Mr. Lawrence J. Burian

Page 4

 

  (d) (i) All of the time-based restrictions on each of your outstanding
restricted stock or restricted stock unit awards granted to you under the plans
of the Company shall immediately be eliminated, (ii) deliveries with respect to
your restricted stock that are not subject to performance criteria or are
subject to performance criteria that have previously been satisfied (as
certified by the Compensation Committee) shall be made immediately after the
effective date of the Separation Agreement, (iii) payment and deliveries with
respect to your restricted stock units that are not subject to performance
criteria or are subject to performance criteria that have previously been
satisfied (as certified by the Compensation Committee) shall be made on the 90th
day after the termination of your employment and (iv) payments or deliveries
with respect to your restricted stock and restricted stock units that are
subject to performance criteria that have not yet been satisfied shall be made
on the 90th day after the applicable performance criteria is certified by the
Compensation Committee as having been satisfied; and

 

  (e) Each of your outstanding stock options and stock appreciation awards, if
any, under the plans of the Company shall immediately vest and become
exercisable, and you shall have the right to exercise each of those options and
stock appreciation awards for the remainder of the term of such option or award.

 

  (f) Notwithstanding any provisions of this Paragraph 6 to the contrary, to the
extent that (i) any awards granted prior to June 19, 2015 (the date of the
Amended and Restated Agreement, as defined below) that are payable under this
Paragraph 6 constitute “nonqualified deferred compensation” subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
any regulations and guidelines promulgated thereunder (collectively, “Section
409A”); and (ii) accelerated payout pursuant to the terms of this Paragraph 6 of
such awards is not permitted by Section 409A, then such awards shall be payable
to you at such time as is provided under the provisions of the Original
Agreement (as defined below) and the terms of such awards or otherwise in
compliance with Section 409A.

If you die after a termination of your employment that is subject to this
Paragraph 6, your estate or beneficiaries will be provided with any remaining
benefits and rights under this Paragraph 6.

7. If you cease to be an employee of the Company prior to the Scheduled
Expiration Date as a result of your death or your Disability (as defined in the
Company’s Long Term Disability Plan), and at such time Cause does not exist
then, subject (other than in the case of death) to your execution and delivery,
within 60 days after the date of termination of your employment, and
non-revocation (within any applicable revocation period) of the Separation
Agreement, you or your estate or beneficiary shall be provided with the benefits
and rights set forth in Paragraphs 6(b), (d) and (e) above, and each of your
outstanding long-term cash awards granted under the plans of the Company shall
immediately vest in full, whether or not subject to performance criteria and
shall be payable on the 90th day after the termination of your employment;
provided, that if any such award is subject to any performance criteria, then
(i) if the measurement period for such performance criteria has not yet been
fully completed, then the payment amount shall be at the target amount for such
award and (ii) if the measurement period for such performance criteria has
already been fully completed, then the payment of such award shall be at the
same time and to the extent that other similarly situated executives receive
payment as determined by the Compensation Committee (subject to satisfaction of
the applicable performance criteria).



--------------------------------------------------------------------------------

Mr. Lawrence J. Burian

Page 5

 

8. For purposes hereof, “Separation Agreement” shall mean the Company’s standard
severance agreement (modified to reflect the terms of this Agreement) which will
include, without limitation, the provisions set forth in Paragraphs 6, 7 and 9
hereof and Annex A hereto regarding non-compete (limited to one year),
non-disparagement, non-hire/non-solicitation, confidentiality (including,
without limitation, the last paragraph of Section 3 of Annex A), and further
cooperation obligations and restrictions on you (with Company reimbursement of
your associated expenses and payment for your services as described in Annex A
in connection with any required post-employment cooperation) as well as a
general release by you of the Company and its affiliates (and their respective
directors and officers), but shall otherwise contain no post-employment
covenants unless agreed to by you. The Company shall provide you with the form
of Separation Agreement within seven days of your termination of employment. For
avoidance of doubt, your rights of indemnification under the Company’s Amended
and Restated Certificate of Incorporation, under your indemnification agreement
with the Company and under any insurance policy, or under any other resolution
of the Board of Directors of the Company shall not be released, diminished or
affected by any Separation Agreement or release or any termination of your
employment.

9. Except as otherwise set forth in Paragraphs 6 and 7 hereof, in connection
with any termination of your employment, your then outstanding equity and cash
incentive awards shall be treated in accordance with their terms and, other than
as provided in this Agreement, you shall not be eligible for severance benefits
under any other plan, program or policy of the Company. Nothing in this
Agreement is intended to limit any more favorable rights that you may be
entitled to under your equity and cash incentive award agreements, including,
without limitation, your rights in the event of a termination of your
employment, a “Going Private Transaction” or a “Change of Control” (as those
terms are defined in the applicable award agreement).

10. For purposes of this Agreement, “Cause” means your (i) commission of an act
of fraud, embezzlement, misappropriation, willful misconduct, gross negligence
or breach of fiduciary duty against the Company or an affiliate thereof, or
(ii) commission of any act or omission that results in a conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any crime involving moral turpitude or any felony.

For purposes of this Agreement, “Good Reason” means that (1) without your
written consent, (A) your annual base salary or annual target bonus (as each may
be increased from time to time in the Compensation Committee’s sole discretion)
is reduced, (B) your title (as in effect from time to time) is diminished,
(C) you report to someone other than to the President & Chief Executive Officer
or the Executive Chairman of the Board of the Company, (D) you are no longer the
Company’s most senior legal officer, (E) the Company requires that your
principal office be located outside of the Borough of Manhattan, (F) the Company
materially breaches its obligations to you under this Agreement; or (G) your
responsibilities as in effect immediately after the Effective Date are
thereafter materially diminished, (2) you have given the Company written notice,
referring specifically to this Agreement and definition, that you do not consent
to such action, (3) the Company has not corrected such action within 15 days of
receiving such notice, and (4) you voluntarily terminate your employment with
the Company within 90 days following the happening of the action described in
subsection (1) above.



--------------------------------------------------------------------------------

Mr. Lawrence J. Burian

Page 6

 

11. This Agreement does not constitute a guarantee of employment for any
definite period. Your employment is at will and may be terminated by you or the
Company at any time, with or without notice or reason.

12. The Company may withhold from any payment due to you any taxes required to
be withheld under any law, rule or regulation. If any payment otherwise due to
you hereunder would result in the imposition of the excise tax imposed by
Section 4999 of the Code, the Company will instead pay you either (i) such
amount or (ii) the maximum amount that could be paid to you without the
imposition of the excise tax, depending on whichever amount results in your
receiving the greater amount of after-tax proceeds. In the event that the
payments and benefits payable to you would be reduced as provided in the
previous sentence, then such reduction will be determined in a manner which has
the least economic cost to you and, to the extent the economic cost is
equivalent, such payments or benefits will be reduced in the inverse order of
when the payments or benefits would have been made to you (i.e. later payments
will be reduced first) until the reduction specified is achieved. If the Company
elects to retain any accounting or similar firm to provide assistance in
calculating any such amounts, the Company shall be responsible for the costs of
any such firm.

13. It is intended that this Agreement will comply with Section 409A to the
extent this Agreement is subject thereto, and that this Agreement shall be
interpreted on a basis consistent with such intent. If and to the extent that
any payment or benefit under this Agreement, or any plan, award or arrangement
of the Company or its affiliates, constitutes “non-qualified deferred
compensation” subject to Section 409A and is payable to you by reason of your
termination of employment, then (a) such payment or benefit shall be made or
provided to you only upon a “separation from service” as defined for purposes of
Section 409A under applicable regulations and (b) if you are a “specified
employee” (within the meaning of Section 409A as determined by the Company),
such payment or benefit shall not be made or provided before the date that is
six months after the date of your separation from service (or your earlier
death). Any amount not paid or benefit not provided in respect of the six month
period specified in the preceding sentence will be paid to you, together with
interest on such delayed amount at a rate equal to the average of the one-year
LIBOR fixed rate equivalent for the ten business days prior to the date of your
employment termination, in a lump sum or provided to you as soon as practicable
after the expiration of such six month period. Each payment or benefit provided
under this Agreement shall be treated as a separate payment for purposes of
Section 409A to the extent Section 409A applies to such payment.



--------------------------------------------------------------------------------

Mr. Lawrence J. Burian

Page 7

 

14. To the extent you are entitled to any expense reimbursement from the Company
that is subject to Section 409A, (i) the amount of any such expenses eligible
for reimbursement in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except under any lifetime limit
applicable to expenses for medical care), (ii) in no event shall any such
expense be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expense, and (iii) in no event shall
any right to reimbursement be subject to liquidation or exchange for another
benefit.

15. The Company will not take any action, or omit to take any action, that would
expose any payment or benefit to you to the additional tax of Section 409A,
unless (i) the Company is obligated to take the action under an agreement, plan
or arrangement to which you are a party, (ii) you request the action, (iii) the
Company advises you in writing that the action may result in the imposition of
the additional tax and (iv) you subsequently request the action in a writing
that acknowledges you will be responsible for any effect of the action under
Section 409A. The Company will hold you harmless for any action it may take or
omission in violation of this Paragraph 15, including any attorney’s fees you
may incur in enforcing your rights.

16. It is our intention that the benefits and rights to which you could become
entitled in connection with termination of employment be exempt from or comply
with Section 409A. If you or the Company believes, at any time, that any of such
benefit or right is not exempt or does not comply, it will promptly advise the
other and will negotiate reasonably and in good faith to amend the terms of such
arrangement such that it complies (with the most limited possible economic
effect on you and on the Company).

17. This Agreement is personal to you and without the prior written consent of
the Company shall not be assignable by you. This Agreement shall inure to the
benefit of and be enforceable by your legal representatives. This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns. The rights or obligations of the Company under this Agreement may
only be assigned or transferred pursuant to a merger or consolidation in which
the Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of Company; provided, however, that the assignee
or transferee is the successor to all or substantially all of the assets of
Company and such assignee or transferee assumes the liabilities and duties of
Company, as contained in this Agreement, either contractually or as a matter of
law.



--------------------------------------------------------------------------------

Mr. Lawrence J. Burian

Page 8

 

18. To the extent permitted by law, you and the Company waive any and all rights
to a jury trial with respect to any matter relating to this Agreement (including
the covenants set forth in Annex A hereof). This Agreement will be governed by
and construed in accordance with the law of the State of New York applicable to
contracts made and to be performed entirely within that State.

19. Both the Company and you hereby irrevocably submit to the jurisdiction of
the courts of the State of New York and the federal courts of the United States
of America in each case located in the City of New York, Borough of Manhattan,
solely in respect of the interpretation and enforcement of the provisions of
this Agreement, and each party hereby waives, and agrees not to assert, as a
defense that either party, as appropriate, is not subject thereto or that the
venue thereof may not be appropriate. You and the Company each agree that
mailing of process or other papers in connection with any such action or
proceeding in any manner as may be permitted by law shall be valid and
sufficient service thereof.

20. This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. It is the parties’ intention that this Agreement
not be construed more strictly with regard to you or the Company.

21. This Agreement reflects the entire understanding and agreement of you and
the Company with respect to the subject matter hereof and supersedes all prior
understandings or agreements relating thereto, including the prior employment
agreement between you and the Company (the “Original Agreement”), which was
terminated on the execution of the amended and restated employment agreement
between you and the Company on June 19, 2015 (the “Amended and Restated
Agreement”), which Amended and Restated Agreement shall automatically terminate
and be of no further force and effect upon the Effective Date; provided,
however, that you shall continue to be entitled to any compensation, payments or
other benefits to which you became entitled prior to the Effective Date pursuant
to the Original Agreement or Amended and Restated Agreement which have not been
paid or delivered to you as of the Effective Date (without duplication of any
compensation, payment or other benefit payable to you pursuant to this
Agreement), and you shall continue to be entitled to the benefits under the
indemnification agreement between you and the Company.

22. This Agreement will automatically terminate, and be of no further force or
effect, on the Scheduled Expiration Date; provided, however, that the provisions
of Paragraphs 6 through 9, 12 through 22 and Annex A, and any amounts earned but
not yet paid to you pursuant to the terms of this Agreement as of the Scheduled
Expiration Date shall survive the termination of the Agreement and remain
binding on you and the Company in accordance with their terms.



--------------------------------------------------------------------------------

Mr. Lawrence J. Burian

Page 9

 

23. This Agreement will automatically terminate, and be null and void ab initio
and of no force or effect, if the spinoff of Spinco is not completed by
December 31, 2015.



--------------------------------------------------------------------------------

Mr. Lawrence J. Burian

Page 10

 

Sincerely, THE MADISON SQUARE GARDEN COMPANY

/s/ James L. Dolan

By:   James L. Dolan Title:   Executive Chairman

 

Accepted and Agreed:

/s/ Lawrence J. Burian

Lawrence J. Burian



--------------------------------------------------------------------------------

Mr. Lawrence J. Burian

Page 11

 

ANNEX A

ADDITIONAL COVENANTS

(This Annex constitutes part of the Agreement)

You agree to comply with the following covenants in addition to those set forth
in the Agreement.

1. CONFIDENTIALITY

You agree to retain in strict confidence and not divulge, disseminate, copy or
disclose to any third party any Confidential Information, other than for
legitimate business purposes of the Company and its subsidiaries. As used
herein, “Confidential Information” means any non-public information that is
material or of a confidential, proprietary, commercially sensitive or personal
nature of, or regarding, the Company or any of its subsidiaries or any current
or former director, officer or member of senior management of any of the
foregoing (collectively “Covered Parties”). The term Confidential Information
includes information in written, digital, oral or any other format and includes,
but is not limited to (i) information designated or treated as confidential;
(ii) budgets, plans, forecasts or other financial or accounting data;
(iii) customer, broadcast affiliate, fan, vendor, sponsor, marketing affiliate
or shareholder lists or data; (iv) technical or strategic information regarding
the Covered Parties’ television, programming, advertising, or other businesses;
(v) advertising, sponsorship, business, sales or marketing tactics, strategies
or information; (vi) policies, practices, procedures or techniques; (vii) trade
secrets or other intellectual property; (viii) information, theories or
strategies relating to litigation, arbitration, mediation, investigations or
matters relating to governmental authorities; (ix) terms of agreements with
third parties and third party trade secrets; (x) information regarding
employees, talent, agents, consultants, advisors or representatives, including
their compensation or other human resources policies and procedures;
(xi) information or strategies relating to any potential or actual business
development transactions and/or any potential or actual business acquisition,
divestiture or joint venture, and (xii) any other information the disclosure of
which may have an adverse effect on the Covered Parties’ business reputation,
operations or competitive position, reputation or standing in the community.

If disclosed, Confidential Information or Other Information could have an
adverse effect on the Company’s standing in the community, its business
reputation, operations or competitive position or the standing, reputation,
operations or competitive position of any of its affiliates, subsidiaries,
officers, directors, employees, consultants or agents or any of the Covered
Parties.

Notwithstanding the foregoing, the obligations of this section, other than with
respect to subscriber information, shall not apply to Confidential Information
which is:

a) already in the public domain or which enters the public domain other than by
your breach of this Paragraph 1;

b) disclosed to you by a third party with the right to disclose it in good
faith; or

c) specifically exempted in writing by the Company from the applicability of
this Agreement.



--------------------------------------------------------------------------------

Mr. Lawrence J. Burian

Page 12

 

Notwithstanding anything elsewhere in this Agreement, including this Paragraph 1
and Paragraph 3 below, you are authorized to make any disclosure required of you
by any federal, state and local laws or judicial, arbitral or governmental
agency proceedings (including making truthful statements in connection with a
judicial or arbitral proceeding to enforce your rights under this Agreement, to
the extent reasonably required and made in good faith), after, to the extent
legal and practicable, providing the Company with prior written notice and an
opportunity to respond prior to such disclosure. In addition, this Agreement in
no way restricts or prevents you from providing truthful testimony concerning
the Company to judicial, administrative, regulatory or other governmental
authorities.

2. NON-COMPETE

You acknowledge that due to your executive position in the Company and the
knowledge of the Company’s and its affiliates’ confidential and proprietary
information which you will obtain during the term of your employment hereunder,
your employment by certain businesses would be irreparably harmful to the
Company and/or its affiliates. During your employment with the Company and
thereafter through the first anniversary of the date on which your employment
with the Company has terminated for any reason, you agree, to the extent
permissible under applicable rules of professional responsibility, not to (other
than with the prior written consent of the Company), become employed by any
regional sports network primarily distributed in the New York Metropolitan Area.

3. ADDITIONAL UNDERSTANDINGS

You agree, for yourself and others acting on your behalf, that you (and they)
have not disparaged and will not disparage, make negative statements about
(either “on the record” or “off the record”) or act in any manner which is
intended to or does damage to the good will of, or the business or personal
reputations of the Company or any of its incumbent or former officers,
directors, agents, consultants, employees, successors and assigns or any of the
Covered Parties.

The Company agrees that, except as necessary to comply with applicable law or
the rules of the New York Stock Exchange or any other stock exchange on which
the Company’s stock may be traded (and any public statements made in good faith
by the Company in connection therewith), it and its corporate officers and
directors, employees in its public relations department or third party public
relations representatives retained by the Company will not disparage you or make
negative statements in the press or other media which are damaging to your
business or personal reputation. In the event that the Company so disparages you
or makes such negative statements, then notwithstanding the “Additional
Understandings” provision to the contrary, you may make a proportional response
thereto.



--------------------------------------------------------------------------------

Mr. Lawrence J. Burian

Page 13

 

In addition, you agree that the Company is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs, inventions (whether patentable or not),
schematics, music, lyrics and other technical, business, financial, advertising,
sales, marketing, customer or product development plans, forecasts, strategies,
information and materials (in any medium whatsoever) developed or prepared by
you or with your cooperation in connection with your employment by the Company
(the “Materials”). The Company will have the sole and exclusive authority to use
the Materials in any manner that it deems appropriate, in perpetuity, without
additional payment to you.

If requested by the Company, you agree to deliver to the Company upon the
termination of your employment, or at any earlier time the Company may request,
all memoranda, notes, plans, files, records, reports, and software and other
documents and data (and copies thereof regardless of the form thereof (including
electronic copies)) containing, reflecting or derived from Confidential
Information or the Materials of the Company or any of its affiliates which you
may then possess or have under your control. If so requested, you shall provide
to the Company a signed statement confirming that you have fully complied with
this Paragraph. Notwithstanding the foregoing, you shall be entitled to retain
your contacts, calendars and personal diaries and any materials needed for your
tax return preparation or related to your compensation.

In addition, you agree for yourself and others acting on your behalf, that you
(and they) shall not, at any time, participate in any way in the writing or
scripting (including, without limitation, any “as told to” publications) of any
book, periodical story, movie, play, or other similar written or theatrical work
or video that (i) relates to your services to the Company or any of its
affiliates or (ii) otherwise refers to the Company or its respective businesses,
activities, directors, officers, employees or representatives (other than
identifying your biographical information), without the prior written consent of
the Company.

4. FURTHER COOPERATION

Following the date of termination of your employment with the Company (the
“Expiration Date”), you will no longer provide any regular services to the
Company or represent yourself as a Company agent. If, however, the Company so
requests, you agree to cooperate fully with the Company in connection with any
matter with which you were involved prior to the Expiration Date, or in any
litigation or administrative proceedings or appeals (including any preparation
therefore) where the Company believes that your personal knowledge, attendance
and participation could be beneficial to the Company. This cooperation includes,
without limitation, participation on behalf of the Company in any litigation or
administrative proceeding brought by any former or existing Company employees,
representatives, agents or vendors. The Company will pay you for your services
rendered under this provision at the rate of $6,800 per day for each day or part
thereof, within 30 days of the approval of the invoice therefor.



--------------------------------------------------------------------------------

Mr. Lawrence J. Burian

Page 14

 

The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this section and will take reasonable
steps to schedule your cooperation in any such matters so as not to materially
interfere with your other professional and personal commitments. The Company
will reimburse you for any reasonable out-of-pocket expenses you reasonably
incur in connection with the cooperation you provide hereunder as soon as
practicable after you present appropriate documentation evidencing such
expenses. You agree to provide the Company with an estimate of such expense
before you incur the same.

5. NON-HIRE OR SOLICIT

You agree not to hire, seek to hire, or cause any person or entity to hire or
seek to hire (without the prior written consent of the Company), directly or
indirectly (whether for your own interest or any other person or entity’s
interest) any person who is or was in the prior six months an employee of the
Company, or any of its subsidiaries, until the first anniversary of the date of
your termination of employment with the Company. This restriction does not apply
to any former employee who was discharged by the Company or any of its
affiliates. In addition, this restriction will not prevent you from providing
references. If you remain continuously employed with the Company through the
Scheduled Expiration Date, then this agreement not to hire or solicit will
expire on the Scheduled Expiration Date.

6. ACKNOWLEDGMENTS

You acknowledge that the restrictions contained in this Annex A, in light of the
nature of the Company’s business and your position and responsibilities, are
reasonable and necessary to protect the legitimate interests of the Company. You
acknowledge that the Company has no adequate remedy at law and would be
irreparably harmed if you breach or threaten to breach the provisions of this
Annex A, and therefore agree that the Company shall be entitled to injunctive
relief, to prevent any breach or threatened breach of any of those provisions
and to specific performance of the terms of each of such provisions in addition
to any other legal or equitable remedy it may have. You further agree that you
will not, in any equity proceeding relating to the enforcement of the provisions
of this Annex A, raise the defense that the Company has an adequate remedy at
law. Nothing in this Annex A shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement. If it is determined that any
of the provisions of this Annex A or any part thereof, is unenforceable because
of the duration or scope (geographic or otherwise) of such provision or because
of applicable rules of professional responsibility, it is the intention of the
parties that the duration or scope of such provision, as the case may be, shall
be reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced.



--------------------------------------------------------------------------------

Mr. Lawrence J. Burian

Page 15

 

7. SURVIVAL

The provisions of this Annex A shall survive any termination of your employment
by the Company or the expiration of the Agreement except as otherwise provided
herein.



--------------------------------------------------------------------------------

Mr. Lawrence J. Burian

Page 16

 

ANNEX B

(This Annex constitutes part of the Agreement)

 

  1. Qualifying Spinco Termination While You Remain Employed with the Company.

 

  (a) If you experience a Qualifying Spinco Termination (as defined below), then
(i) your minimum annual base salary in Paragraph 2 of the Agreement shall be
increased to an amount equal to the aggregate annual base salary to which you
were entitled from the Company and from Spinco at the time of the Qualifying
Spinco Termination (the amount of such increase, the “Incremental Base Salary”),
(ii) your minimum target bonus percentage in Paragraph 3 of the Agreement shall
be adjusted to the extent necessary so that your target bonus opportunity, when
expressed as a dollar value, is increased to equal the aggregate annual target
bonus opportunity to which you were entitled from the Company and from Spinco at
the time of the Qualifying Spinco Termination (the amount of such increase, the
“Incremental Target Bonus”); provided that such adjusted target bonus percentage
shall only apply to base salary paid after the date of such termination, and
(iii) the minimum annual target value of the awards that are expected to be
granted to you under the Company’s long-term incentive programs pursuant to
Paragraph 4 shall be increased to an amount equal to the aggregate target value
of the long-term incentive awards expected to be granted to you by the Company
pursuant to this Agreement and by Spinco under its long-term incentive programs
at the time of the Qualifying Spinco Termination (the amount of such increase,
the “Incremental Target LTIP” and together with the Incremental Base Salary and
Incremental Target Bonus, the “Incremental Target Compensation”).

 

  (b) Additionally, if, after a Qualifying Spinco Termination and after the
Scheduled Expiration Date, your employment with the Company is terminated by the
Company without Cause or by you for Good Reason (other than if Cause then
exists), or due to your death or disability, then, in addition to any other
payments or benefits to which you are entitled from the Company, you shall be
entitled, subject to your execution and delivery, within 60 days after the date
of termination of your employment, and non-revocation (within any applicable
revocation period) of the Separation Agreement, to a severance payment from the
Company equal to (i) the cash severance which you would have been entitled to
receive from Spinco had your employment with Spinco and with the Company
terminated simultaneously less (ii) an amount equal to the aggregate Incremental
Target Compensation paid to you by the Company between the date of the
Qualifying Spinco Termination and the date your employment with the Company
terminates. For the avoidance of doubt, the Incremental Target Compensation
shall not include any other increases in your compensation subsequent to the
Qualifying Spinco Termination. Sixty percent (60%) of such severance payment
will be payable on the six-month anniversary of the date your employment so
terminates and the remaining forty percent (40%) of the Severance Amount will be
payable to you on the twelve-month anniversary of the date your employment so
terminates.



--------------------------------------------------------------------------------

Mr. Lawrence J. Burian

Page 17

 

  (c) For purposes of this Annex B, a “Qualifying Spinco Termination” means a
termination of your employment with Spinco by Spinco without “cause” or by you
for “good reason” (other than if “cause” then exists) (as those terms are
defined in your employment agreement with Spinco at such time) prior to the
Scheduled Expiration Date and while you remain employed with the Company.

 

  2. Qualifying Company Termination While You Remain Employed with Spinco.

 

  (a) Notwithstanding anything in the Agreement to the contrary, if you
experience a Qualifying Company Termination (as defined below) while you remain
employed with Spinco, then you will not be entitled to the severance payment set
forth in Section 6(a) of this Agreement.

 

  (b) For purposes of this Annex B, a “Qualifying Company Termination” means a
termination of your employment with the Company by the Company without Cause or
by you for Good Reason (other than if Cause then exists) prior to the Scheduled
Expiration Date and while you remain employed with Spinco.

 

  3. Simultaneous Termination from Both the Company and Spinco. In the event
that your employment with the Company and with Spinco terminates effective as of
the same date, then the terms of this Annex B shall not apply.